REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4, 5 and 7-19 are allowable since when reading the claims in light of the specification,
as per MPEP §2111.01, none of the references of record alone or in combination discloses or
suggests the combination of limitations specified in the independent claims.
Specifically, the closest prior art includes:

Maenishi, et al. (US Patent Publication 2004/0073322 A1), teaching a system for optimizing the order of component mounting [0013, 0317, 0415].

Royer, et al. (US Patent Publication 2015/0135505 A1), teaches optimizing order of component mounting to produce specific circuit boards using a pick and place line and using specific changing tables with present component families to more quickly populate a printed circuit board using equipment families -0033, 0036-0038, 0054].

Craiovan, et al. (US Patent Publication 2015/0160648 A1), teaches allocating printed circuit boards to fitting lines of a fitting system configured for fitting printed circuit boards with electronic components including determining requirements for fitting each of a  plurality of printed circuit boards with respective components, allocating the printed circuit boards to fitting lines under predetermined conditions by integral linear program [0066-0067].




However, none of the references taken individually or in combination teaches the
combination of limitations found in the independent claims. 
Specifically, the cited references do not teach “wherein furthermore the following steps are carried out:  recording one or more earliest possible time points for the beginning of the use of a changing table set, recording an earliest possible time point for the beginning of production recording an earliest possible time point for the beginning of setting up in the pre-setup region, and optimizing the said sequence of clusters taking into account the recorded earliest time points”.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150. The examiner can normally be reached M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        4 February 2022